Citation Nr: 1614148	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-17 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  He also had reserve service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current hearing loss and tinnitus are due to noise exposure from weapons and aircraft engines during his military service.  Examinations at entrance and separation from the Veteran's period of active duty do not show a hearing loss disability but show a change in hearing thresholds at multiple levels.  The May 2007 examiner found that hearing loss and tinnitus were less likely than not related to active duty because hearing was within normal limits during that service.  However, the examiner did not discuss this change in hearing thresholds.  The opinion is inadequate because it was not based on all relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the examiner found that current hearing loss likely developed after active duty from a variety of possible causes including civilian noise exposure, aging, and reserve duties.  The Veteran had 17 years of Naval Reserve service but the claims file does not include any medical records from that service.  The AOJ should make reasonable attempts to obtain those records.  Then, the AOJ should obtain an addendum opinion in which the examiner can consider all relevant evidence.

Accordingly, the case is REMANDED for the following action:

1. Request a search from the National Personnel Record Center, the Navy, the Veteran's Reserve component, and/or another appropriate repository for copies of all service treatment records and personnel records from Naval Reserve service.  Requests for federal records should continue until the records are located or deemed unavailable.  If unavailable, offer the Veteran an opportunity to provide copies.

2. After completing (2) above, forward the claims file to a VA examiner to provide an opinion on the Veteran's hearing loss and tinnitus and address the following:

a. Is the Veteran's hearing loss at least as likely as not related to active duty noise exposure?  

b. Is the Veteran's tinnitus at least as likely as not related to active duty noise exposure?

Please note the shift in hearing thresholds from the 1969 entrance examination to the 1973 separation examination.

c. Is the Veteran's hearing loss, in whole or in part, at least as likely as not related to noise exposure from Reserve service?

d. Is the Veteran's tinnitus, in whole or in part, at least as likely as not related to noise exposure from Reserve service?
 
The May 2007 examiner found that hearing loss likely developed after active duty from a variety of possible causes including civilian noise exposure, aging, and reserve duties.

Please consider all lay and medical evidence and provide rationale for any conclusions given.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. If any claim remains denied, issue a supplemental statement of the case and return the appeal to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



